IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

Johnny H. Coble, Jr. and Robin Coble, both
on behalf of their minor child "J.H.C",

Plaintiff, Civil Action No. 3:20-cv-00596
v.

Lake Norman Charter School, Inc.; Rick
Buckler, Board Chairman; Leslie Fogarty,
Board Vice-Chairman; Jared Tilley, Treasurer
and Board Member; Stephanie Painter,
Secretary and Board Member; Amy Carr,
Board Member; Ridgely Chapman, Board
Member; Jennifer Johnson, Board Member;
Greg Kilpatrick, Board Member; and
Elizabeth Timkovich, Board Member,

Defendants.

 

 

DECLARATION OF PLAINTIFF JOHN COBLE
COMES NOW, Plaintiff John Coble, pursuant to 28 U.S.C. § 1746, and states and declares
as follows:

1. My name is John Coble. I am over eighteen years of age and competent to testify to the
matters set out herein. I am not under any disability that would interfere with my ability
to make the statements herein. I provide all of this information freely and voluntarily and
of my own personal knowledge.

2. As a ninth-grade student at Lake Norman Charter, my son is subject to the reading
requirements outlined in the Complaint with respect to the book titled Poet X.

3. LT object to the School’s use of the book in the curriculum and do not think it is appropriate
for the School to teach the book, as my family and I believe a reasonably objective person
would conclude that the book is overtly hostile to out sincerely held Christian beliefs.

4. As Christians, we are members of Independence Hill Baptist Chruch where we attend
church services, support missions, take communion, and serve on church committees. |
have taught Sunday school classes and my wife is active in our church’s children’s
ministry. Our faith is central to our lives.

Page | of 2
3:20-cv-00596
Declaration of Plaintiff John Coble

Case 3:20-cv-00596-GCM Document 4-2 Filed 10/29/20 Page 1 of 2
5. As parents, my wife and I do our best to instill in our child the same Christian beliefs that
we hold. While we do not expect a public school to endorse or support our faith, we do
not think it unreasonable that they not spend hours undermining it either. For our child to
hear, in school, in front of his peers, that Christianity is “bullshit,” and “mad stupid,” that
the church only values women for what is under their skirts, to hear a rite of Communion
equated with using a tampon, to hear of that same rite being desecrated to feed mice instead
of the souls of men and to have taught in school that God is only a metaphor and that we
are all gods is deeply offensive and hostile, even antithetical to our faith.

6. We are particularly concerned, and find it particularly objectionable, that the School has
chosen to teach materials with such an overtly hostile message toward Christianity at such
a young and impressionable age, in a classroom setting where children can be easily
swayed by their teachers and peers and where our child will not feel free to disagree with
his religion being called into question repeatedly. The school has claimed it is using this
material to “increase student engagement,” and while we applaud that goal in general,
engaging our child with this material is tantamount to a hostile engagement on the
battlefield. Expecting him to stand against 20 or more peers and remain unaffected is
unreasonable in the extreme.

7. The alternative the School has offered us would involve our son being physically removed
from the class room for the multiple weeks the book is read and discussed in class. Per his
teacher “Alternative reading assignments are not suggested because the student will likely
miss out on important class discussion and therefore lack the experience of building the
skills needed for deeper analysis.” This would also violate the school accepted IEP plan

for our son which mandates a minimum number of weekly hours of co-taught classroom

instruction. The school has been silent on how they plan to address this discrepancy. In
any case, the proposed cure is an unequal and separate educational experience for our son

based on his religious faith.

8. I have read the Complaint in this matter and swear or affirm that the factual matters stated
therein are true and accurate to the best of my knowledge, except as to any allegations
made on information and belief, and as to those I believe them to be true.

9. I certify under penalty of perjury that the foregoing is true and correct.

o
Executed this theZ7 day of October, 2020.

Bo

CO To”

John Coble

Page 2 of 2
3:20-cv-00596
Declaration of Plaintiff John Coble

Case 3:20-cv-00596-GCM Document 4-2 Filed 10/29/20 Page 2 of 2
